Case: 16-31249      Document: 00514009055         Page: 1    Date Filed: 05/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 16-31249
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                       May 26, 2017
                                                                        Lyle W. Cayce
BETHANY L. DUBROC; ROGER DUBROC,                                             Clerk


              Plaintiffs - Appellants

v.

WAL-MART LOUISIANA, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:15-CV-2698


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       The plaintiff suffered a slip-and-fall in a Wal-Mart store during a
rainstorm. In her resulting lawsuit, the district court granted summary
judgment for Wal-Mart because she could not show any evidence that Wal-
Mart either created or had actual or constructive knowledge of the condition
that caused her injury, as is required under Louisiana negligence law. We



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31249    Document: 00514009055    Page: 2   Date Filed: 05/26/2017



                                No. 16-31249
affirm for essentially the reasons stated by the district court in its November
29, 2016 Memorandum Ruling.
AFFIRMED.




                                      2